DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: There are two paragraphs labeled as [0100], [0101], [0102], and [0103], respectively. Additionally, these paragraphs appear to be ordered incorrectly since the first [0100] discussed a later figure than the second [0100] discusses, for example.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites the limitation “each of the plurality of thermal sensors” in line 4 which renders the claim indefinite because it is unclear whether the claim requires a “plurality of thermal sensors” or “at least three thermal sensors” as previously set forth in claim 9. For purposes of examination, this will be treated as reciting “each of the at least three thermal sensors”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2012/0165809) in view of Schultz et al. (US 2016/0128765) (“Schultz”) (Cited in IDS) and in further view of Phan et al. (US 2016/0331443) (“Phan”).
Regarding claim 1, Christian teaches an ablation catheter tip (see Figs. 1, 3 and 4), the tip comprising: an electrically-conductive housing comprising a conductive shell (see outer shell 16; [0047], Fig. 3) including a domed distal end and a cylindrical body (as shown in Fig. 3); a thermally-insulative tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4), wherein the conductive shell surrounds at least a portion of the tip insert (see Figs. 3-4); and a plurality of thermal sensors (see a plurality of thermal sensors 28, “can include three”; [0044]) in thermal communication with the conductive shell (by virtue of their position between the inner core member 14 and outer shell 16, see Fig. 3) and configured to provide directional temperature feedback (sensors 28 are considered capable of the claimed functionality by virtue of the segregation between them provided by the plurality of slots 50 and insulating space 52 since this segregation enables the sensors to only sense the local temperature in the direction the individual sensors are facing), and configured to report the directional temperature feedback to an ablation control system (see generator 39 monitoring temperature of the distal tip; [0049], Fig. 2 ). However, Christian fails to teach a flexible electronic circuit distributed around the tip insert, and including the plurality of thermal sensors, wherein the plurality of thermal sensors are distributed in two circumferential rings around the cylindrical body, wherein the first circumferential ring is longitudinally offset relative to the second circumferential ring, a wired or wireless communication pathway at least partially disposed on the flexible electronic circuit, communicatively connected to the plurality of thermal sensors, and wherein the two circumferential rings do not extend onto the domed distal end of the conductive shell.
Schultz teaches a flexible electronic circuit distributed around the tip insert (see sensor array 22; [0033], Fig. 4) and including a plurality of thermal sensors (see [0033]) in thermal communication with the conductive shell (see electrode 12, Fig. 3), wherein the plurality of thermal sensors are distributed in one circumferential ring around the cylindrical body (see sensors 24 around cylindrical body portion 36 as shown in Fig. 3), and a wired or wireless communication pathway at least partially disposed on the flexible electronic circuit, communicatively connected to the plurality of thermal sensors, and configured to report the temperature feedback to an ablation control system (see traces 30 and cable 34; [0049], Figs. 2 and 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the thermal sensors as taught by Christian to be disposed on a flexible circuit as claimed and in a circumferential ring around the cylindrical portion when taken in light of Schultz, the motivation being to provide the additional benefit of enabling the sensor array to bend or deflect to better conform to the inner surface of the conductive shell (see Schultz [0033]) and provide the additional benefit of determining tissue contact at the location of each sensor and help distinguish between blood and tissue (see Schultz [0044]). However, Christian in view of Schultz fails to teach two circumferential rings around the cylindrical body, wherein the first circumferential ring is longitudinally offset relative to the second circumferential ring, and wherein the two circumferential rings do not extend onto the domed distal end of the conductive shell.
Phan teaches an electrosurgical device (see Fig. 40) comprising a cylindrical body (see sleeve 734, Fig. 40) that includes a first temperature detecting element (see 745, Fig. 40) and a second temperature detecting element (see 750, Fig. 40), wherein the first and second temperature detecting elements are longitudinally offset relative to one another along the cylindrical body (as shown in Fig. 40, see also [0162] and [0167]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the single circumferential ring of thermal sensors around the cylindrical body as taught by Christian in view of Schultz by adding an additional circumferential ring for a total of two circumferential rings around the cylindrical body, wherein the first circumferential ring is longitudinally offset relative to the second circumferential ring in light of Phan, the motivation being to provide the additional benefit of increasing resolution along the cylindrical body to indicate a particular dimension of ablated tissue as each sensor reaches a predetermined temperature based on the expanding volume of ablated tissue along the longitudinal axis of the cylindrical body (see Phan [0167]). In light of the combination, Christian in view of Schultz and Phan teaches wherein the two circumferential rings do not extend onto the domed distal end of the conductive shell because the modification above places the two circumferential rings on the cylindrical body portion, which would not extend onto the domed distal end of the conductive shell.
Regarding claim 2, Christian fails to teach the limitations required by claim 2, however Schultz further teaches wherein the flexible electronic circuitry further includes a plurality of electrophysiology electrodes in thermal communication with the conductive shell, communicatively connected to the wired or wireless communication pathway, and configured to report data indicative of electrophysiology characteristics of tissue in contact with the conductive shell (see electrical sensors, e.g., micro-electrodes; [0033] and [0044]). Therefore, it would have been further obvious to one of ordinary skill in the art before the time of filing to have modified the sensors as taught by Christian to include a plurality of electrophysiology electrodes as claimed in light of Schultz, the motivation being to provide the additional benefit of determining tissue contact at the location of each sensor and help distinguish between blood and tissue (see Schultz [0044]).
Regarding claim 4, Christian further teaches wherein the conductive shell further comprises an inner surface, and wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (as shown in Fig. 3, see also the position of sensors 28 between the inner core member 14 and outer shell 16).
Regarding claim 5, Schultz further teaches wherein the plurality of thermal sensors further comprises a distal-most thermal sensor positioned near a distal-most end of the conductive shell (see sensors 24 on dome-shaped portion 38 as shown in Fig. 3).
Regarding claim 7, Christian in view of Schultz and Phan further teaches wherein the thermally-insulative tip insert includes a ditch that extends into an outer surface of the thermally-insulative tip insert, the ditch being configured and arranged to receive the flexible electronic circuit (see Christian: plurality of channels 26; [0044], Figs. 3-4).

Claims 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz, Phan, Govari et al. (US 2015/0342671) (“Govari”) (Cited in IDS), and in further view of Simpson et al. (US 6,312,425) (“Simpson”).
Regarding claim 9, Christian in view of Schultz and Phan teaches similar limitations as discussed above in the rejection of claim 1, however Christian in view of Schultz and Phan fails to teach wherein the thermal sensor are in direct thermal contact with one another and wherein one of the at least three thermal sensors is positioned at an apex of the domed distal end of the conductive shell as required by claim 9.
Govari teaches a catheter tip (see Fig. 2) comprising a metallic electrode body (56) and multiple thermocouples (50) distributed across the metallic electrode body (as shown in Fig. 2). Govari further teaches that the thermocouples are shown on the outside of body 56, for the sake of clarity. Alternatively, however, the thermocouples may be coupled to the interior of body 56, i.e., below the electrode surface, since metallic body 56 is thermally conductive (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the arrangement of thermal sensors as taught by Christian in view of Schultz and Phan to be mounted in direct physical contact with an inner surface of the conductive shell in light of Govari, since the modification would have produced the predictable result of increasing thermal contact between the thermal sensor and the thermally conductive inner surface of the electrode (see Govari: [0029]). However, Christian in view of Schultz, Phan, and Govari fails to teach wherein one of the at least three thermal sensors is positioned at an apex of the domed distal end of the conductive shell.
Simpson teaches an electrosurgical device (see Figs. 5a-7b) comprising a conductive shell (see active tip electrode 36 and conductive shell 62) including an apex of a domed distal end (see apex 68, Fig. 7a), wherein one of the temperature sensors is positioned at the apex of the domed distal end of the conductive shell (see tip-sensor junction 72; col. 11, lines 41-47, Fig. 5a). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the thermal sensors as taught by Christian in view of Schultz, Phan, and Govari to comprise at least one thermal sensor positioned at an apex of the domed distal end of the conductive shell in light of Simpson, the motivation being to provide the additional benefit of ensuring the a temperature sensor would be located at or near the electrode/tissue interface when the electrode is oriented in an end-fire mode (as shown in Simpson: Fig. 13a, see also Simpson: col. 11, lines 41-47).
Regarding claim 11, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 2.
Regarding claim 14, Christian in view of Schultz and Phan teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 15, Christian further teaches wherein the conductive shell further includes one or more isolated temperature-sensing islands (see segmentation provided by slots 50; [0051], Fig. 4), each of the temperature-sensing islands is confined by a strip of insulative material (see layer of air within the grooves or slots 50 providing insulation between the segments), and configured to reduce thermal transfer between the temperature-sensing islands and the conductive shell (see “more complete segregation of individual thermal sensors 28 can be obtained”, [0051]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz.
Regarding claim 16, Christian teaches an ablation catheter tip (see Figs. 1, 3 and 4) comprising: a thermally-insulative ablation tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4) comprising a first portion (see distal portion of inner core member 14 within the outer shell 16, Fig. 3) and a second portion (see proximal portion of inner core member 14 outside of outer shell 16, Fig. 3), wherein the insert is adapted to support at least one flexible electronic circuit including a plurality of temperature sensors (inner core member 14 is considered capable of structurally supporting a flexible circuit including thermal sensors as claimed because it has a plurality of channels 26 for holding a thermal sensor 28, see also [0043]); a conductive shell having a domed distal end (see distal end 36, Fig. 3) and a cylindrical body (see proximal end 38, Fig. 3), the conductive shell adapted to fit around the first portion of the insert in thermally-conductive contact with the plurality of temperature sensors (see outer shell 16 and position of sensors 28 between the inner core member 14 and outer shell 16; [0047], Fig. 3); wherein the flexible electronic circuit is configured to be circumferentially wrapped around at least a portion of the thermally-insulative ablation tip insert and to thereby position at least a portion of the plurality of thermal sensors into at least two circumferential rings which extend about the thermally-insulative ablation tip insert and are in direct contact with the cylindrical body of the conductive shell (inner core member 14 is considered capable of structurally supporting a flexible circuit including thermal sensors as claimed because it has a plurality of channels 26 for holding thermal sensors around the circumference of the cylindrical body, see also [0043]). However, Christian fails to teach a shank adapted to cover the second portion of the insert, whereby the conductive shell and the shank are conductively coupled and together effectively encase the ablation tip insert.
Schultz teaches an ablation catheter tip comprising a shank (see support 58, Fig. 4) adapted to cover the second portion of the insert (key 62 is configured to mate with the proximal portions of arms 50; [0042]), whereby the conductive shell and the shank are conductively coupled and together effectively encase the ablation tip insert (support 58 may be formed of any suitable electrically-and thermally-conductive material; [0042], see also Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip as taught by Christian to have a shank as claimed in light of Schultz, the motivation being to provide the additional benefit of stabilizing the insert against axial rotation and possible displacement of sensors within (see Schultz [0042]).
Regarding claim 17, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 18, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 15.
Regarding claim 19, Schultz further teaches wherein the thermally-insulative ablation tip insert is constructed from a plastic or a ceramic (see “PEEK” and “ceramics”, [0042]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Christian et al. (US 2012/0165809), Hedengren et al. (US 6,180,867), and McGrane et al. (US 2017/0019988), fails to reasonably teach or suggest wherein each of the plurality of thermal sensors are formed by a copper plated via extending through the top copper layer, the intermediate polyimide layer, and the bottom constantan layer when considered in combination with the additional claim elements. Hedengren discloses a thermocouple with copper, polyimide, and constantan layers that have a via with conductive material extending from the top layer to the bottom layer (see Hedengren Figs. 4-5), however Hedengren fails to teach wherein the copper plated via extends through the bottom layer. McGrane discloses a flexible printed circuit board for the collection of biopotentials and/or bio-impedances that comprises a via lined with conductive material extending through each of the layers of the sensor (see [0038], Fig. 4C), however there is no motivation to specifically modify Hedengren to extend the via through the bottom layer in light of McGrane since the sensor of McGrane is not disclosed as a thermocouple and such a combination does not provide a reasonable expectation of predictable results.
Response to Arguments
Applicant's arguments filed 08 June 2022 with regard to the currently rejected claims have been fully considered but they are not persuasive.
In response to applicant’s argument that Schultz already teaches two circumferential rings longitudinally offset to one another and therefore there is no motivation to combine Phan with Christian and Schultz (see Remarks pg. 7), the examiner respectfully disagrees. The examiner contends that Schultz still fails to teach two circumferential rings around the cylindrical body that do not extend onto the domed distal end of the conductive shell as required by the claim, therefore, one of ordinary skill would be motivated to provide the addition of another circumferential ring around the cylindrical body in light of Phan as set forth above since the additional circumferential ring on the cylindrical body would provide additional sensing resolution that was not originally present along the cylindrical body since more cylindrical rings are positioned on the cylindrical body itself. The examiner has also clarified the specifics of the modification in the body of the rejection above, based on the same teachings.
In response to applicant’s argument that the motivation fails to provide any explanation as to why a skilled artisan in view of Christian and Schultz would have modified the two circumferential rings of sensors in Schultz so that both rings were positioned on the cylindrical body (see Remarks pgs. 7-8), the examiner respectfully disagrees. The examiner contends that the modification to Christian in view of Schultz is not to position both rings on the cylindrical body in view of Phan, rather, the modification is to add an additional circumferential ring to the cylindrical body in view of Phan. One of ordinary skill would appreciate that the addition of a circumferential ring on the cylindrical body would have provided the additional benefit of increased resolution along the length of the cylindrical body, such that longitudinal extent of ablation could be determined before the lesion reaches the distal tip of the catheter.
In response to applicant’s arguments directed to claim 9 directed to the movement of one of the sensors to an apex of the domed distal end being contradictory to the motivation set forth in the rejection (see Remarks pgs. 8-9), the examiner respectfully disagrees. Recognizing the clarification given above with regard to the modification being an addition of a circumferential ring on the cylindrical body, the examiner contends that the addition of positioning at least one thermal sensor of the at least three thermal sensors does not contradict the motivations set forth with regard to Christian, Schultz, and Phan since the further modification in view of Simpson does not modify the portion of the at least three thermal sensors comprising thermal sensors of the circumferential rings on the cylindrical body. To further clarify, the further modification in view of Simpson adds a thermal sensor at the apex of the domed distal end in addition to the existing thermal sensors as part of the “at least three thermal sensors” as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN W COLLINS/Examiner, Art Unit 3794               

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794